Earl Warren: United States of America versus Leslie Salt Company. Mr. Davis.
John F . Davis: If the Court please. This is a tax case involving a federal documentary stamp tax imposed upon the issuance of corporate debt securities. It is imposed by Section 1801 of the Internal Revenue Code of 1939 and it corresponds roughly to the tax which is imposed upon the issuance of corporate equity securities, corporate stock. The issue in this case is really the application of this tax provision to what is known as a private placement as distinguished from a public offering of these securities. Leslie Salt is a corporation which issued two instruments, one for $1 million payable to the Pacific Mutual Life Insurance Company, and, one, for $3 million dollars so that the total debt was $4 million to the Mutual Life Insurance Company of New York. Now, these two instruments, one of which is reprinted at page 87 of the record, are called Sinking Fund Promissory Notes, which in itself is an unusual term. They have a term of 15 years and they are supported by a loan agreement, which was simultaneously entered into and which imposes detailed restrictions upon the corporation's policies with respect to financing, business and its dividend policies. On demand from the Government, stamp -- stamp taxes were fixed to these documents. The corporation then petitioned for a refund which was refused and the suit for a refund followed.
Stanley Reed: What -- what does that mean on demand by the Government?
John F . Davis: The matter of fact in this case, the -- there was a letter addressed to them by the Commission in saying, we believe this is a situation which requires the tax and you -- when you put a tax on.
Stanley Reed: (Voice Overlap) -- did Leslie Salt asked if it required them?
John F . Davis: I don't know, it doesn't appear in the record. It is -- it's not important whether there's a demand, the demand isn't a formal part of -- of the provision. They were -- if it is taxable, they were required to put a stamp on it, if it wasn't, they won't. It's not a -- it's not a functional part of this case. It might, just as well, not have been a demand. I think the only -- the only importance of the demand is that there's no concession by Leslie Salt that this was a taxable transaction. They put it on there because they were told to do it, not because they thought it was taxable transaction. The taxpayer asserts that its instruments are not debentures within the meaning of the statue by reason of the fact that they were not issued under an indenture and by reason of the fact that there was no trustee involved. The Government, on the other hand, claims that these instruments are taxable as corporate debt securities being both debentures and certificates of indebtedness. That brings us to the statute involved. Statutory provisions, Section 1800 and 1801 are reprinted at page 2 -- in pages 2 and 3 of the Government's brief. At the top of page 3 of the -- if the language was -- this Court has called upon to construe, that the language which describes the instruments on which the tax -- the stamp tax is imposed, it reads on all bonds, debentures are certificates of indebtedness issued by any corporation. Those are the -- those are the words that we believe covered this situation. The note, which we must determine much as must examine to determine whether it falls within that language is reprinted at page 87 of the record. The loan agreement which was entered into simultaneously with the note follows that beginning at page 93 and running through 40 odd pages thereafter. The fact that these instruments are called notes cannot be determinative as to whether or not they are taxable. There are many corporate securities, which publicly issued, it's enlisted on the New York Stock Exchange, which I -- which I've called -- commonly called "notes." But they are admittedly bonds or debentures as the treasury regulations provided cannot be the -- the name that the issuer gives these documents which controls, rather it must be their own essential characteristics. Now, the characteristics of these particular instruments are that there were two documents evidencing a promise to pay a very substantial sum of money, they were issued for a relatively long term, 15 years. Capital was to be useful for capital purposes, the corporation wanted working capital. And what's even more important, they were supported by these loan agreement to which I have referred which in its terms is comparable to the ordinary indenture which is issued with what is formally, what are formally called "debentures." In all essentials these are the kind of instruments, which if they were sold to the general public in an ordinary distribution would be recognized by everybody as being corporate debt securities to which this tax is applicable. And the only reason that we --
Felix Frankfurter: That's what you -- that's what you have trade, doesn't it?
John F . Davis: Debt securities, no, no it doesn't. If the title of the discorporate securities, that's the term of the -- the term in the code is corporate securities which is even brought.
Felix Frankfurter: All I'm suggesting is we must be careful to paraphrase the word in the statute and then argue in paraphrase is though then you were you work for the statute.
John F . Davis: Well, I don't -- I don't take two great liberties when the title is security. The important thing is -- is securities and the title is corporate securities.
Felix Frankfurter: But we're not referring to its title.
John F . Davis: No, but it is part of this -- this is part of the code. It's not something which is put in -- in the -- by the publishers. The -- the reason that we have this question at all, I think the reason that -- that the issue was before us is that these securities were not issued to the public, they were issued in two large pieces to insurance companies.
Stanley Reed: Why do you -- why do you use the word "security"?
John F . Davis: Why do I use the word security, because basically our question is whether these are securities which have -- have -- to which a stamp tax should be abide or whether these are, let's say, bank loans to which the tax would not be applicable.
Stanley Reed: When the security carries a connotation of being security made.
John F . Davis: Well, these are not secured, there is no mortgage that it is involved, but many securities, Your Honor, do not have any formal pledge of -- of security behind them. I mean the ordinary debenture pledges the general credit of the corporation as this does. And the debenture is, of course, generally treated as a security. And as far as that goes, the very terms of the -- of the stock and statute applied in debentures statute.
Speaker: Do you agree with (Inaudible)
John F . Davis: No, I think would have still been taxable and I would come to that a little later.
Felix Frankfurter: That's my trouble with the -- that's the difficulty and the problem to me for reasons that were not clear to me but they don't have to be. The Congress particularize what kind of obligations of the -- of a corporation which may fall under a general rubric of securities of the tax
John F . Davis: Well, --
Felix Frankfurter: Then Congress hasn't given us the construction of application by the all embracing categories that it particularized and particularized in using the word debentures would be part of the difficult words in the language, to read the language of the secured word.
John F . Davis: They also used the catch-all phrase with certificate of indebtedness. They start in by saying corporate securities and then use these particular terms.
Felix Frankfurter: But the note, I recall dealt with in the -- in the tax letters.
John F . Davis: Not at the present time.
Felix Frankfurter: What?
John F . Davis: Not at the present time.
Felix Frankfurter: No, I mean on this --
John F . Davis: Not at the time -- not at any time which is important to this particular case. There is a history with respect to notes which I'll come to in -- in just a minute. I wonder --
Stanley Reed: What -- what about the trades of interest coupons or in registered forms?
John F . Davis: Well, that as a particular clause, these -- these are not registered and do not have coupons and they do not fall within that clause. There's no question that these particular notes were not registered.
Stanley Reed: You don't fall within that paragraph.
John F . Davis: They do not fall within that part of the paragraph which deals with registered securities or securities with coupons attached. That is a clause which was added in the 1918 to the -- to the general paragraph to make sure that these particular kinds of instruments were attacked.
Stanley Reed: Well, there's the normal securities, aren't they, the -- they have coupons or a registry.
John F . Davis: Very frequently, yes.
Stanley Reed: Well, which section of the Act do you think had come to this point?
John F . Davis: This comes under clause of the statutes which says on all bonds, debentures are certificates of indebtedness. And it is our -- it is our contention that --
Stanley Reed: You say issued by any corporation within these coupons?
John F . Davis: No. Then --
Stanley Reed: It doesn't modify the first part --
John F . Davis: That is right because that does not modify the first part. That modifies only the -- the portion which was added in 1918 which went on and -- and said and all instruments, however, termed issued by any corporation with interest coupon are -- are in registered form, which was added to -- to codify a -- an internal revenue interpretation that if an instrument was registered, or had coupons attached, then it was clearly taxable on any -- under any circumstances. But that doesn't modify the first clause which is all bonds, debentures, or certificates of indebtedness issued by any corporation which preexisted in the law and this other was added to take care of its specific interpretation. Private placements are irrelatively new method of -- of financing. It involves selling a security to a restricted number of purchases instead of distributing it through investment bankers to the general public. The witness for the taxpayer estimates that this method of financing rarely commenced in about 1947. In any -- in any rate, it's drawn to a great rapidity in recent years studied by the Securities and Exchange Commission indicates that there were $11 billion of corporate securities which were privately placed between 1946 and 1951 and the private placements constituted 44% of all corporate offerings in the year 1951. But what is really significant if not the size of this method of financing but that what the corporations were selling through this method is essentially the same thing that they were selling through public offerings before. Now, the reason that the taxpayer places emphasis on the fact that these instruments are called "notes" as such is that at one time, promissory notes in checks and drafts were subject to taxation under a separate provision of the tax law. Then in 1924, I think it was, this separate provision of taxing promissory notes, checks, and drafts was refilled. And these taxpayers' argument that Congress showed by the repeal of that separate provision taxing those particular instruments an intent not to tax the kind of instrument which is involved in this particular case. Now, at the time Congress acted in this way, private placement were -- were not used as a -- as a method of financing. Promissory notes were the ordinary commercial paper, short term paper which was issued by facts. These instruments which are here involved, although they're called Sinking Fund Promissory Notes are very different from the ordinary negotiable instrument, promissory note which a bank -- which a bank takes for -- for a short time loan. One thing, they have a maturity of 15 years or another thing they're issued in connection with a loan agreement which is a 40-paged document and which is certainly not ordinarily used in connection with -- with notes. So, I think that it's fair to say that when Congress repealed a separate tax on promissory notes in 1944, they could hardly be said to have expressed any intent with rather these particular instruments which are before the Court in which that method of financing not being invoked at that time, they -- they knew nothing about that Congress could not have intended anything with respect to this particular situation. And I may say the same thing is true --
Felix Frankfurter: So, you say this type of thing here is not involved?
John F . Davis: This type of transaction. They knew a --
Felix Frankfurter: The kind of -- the kind of -- whatever it is by which a corporation raise its money within your --
John F . Davis: They knew about debentures and bonds but they did not --
Felix Frankfurter: How about the notes like this?
John F . Davis: They did not -- they were not -- they were not at that time -- this -- that was not the type of note at that time unless it was called a debenture and was issued to the public because they didn't sell this kind of thing to the bank at that time.
Stanley Reed: Then you brought six months notes but they didn't know the 15-year notes.
John F . Davis: That's right. It would -- if you -- one walked into a bank and said I want to borrow $4 million in a non-secured note before -- for over 15 years why they shouldn't do it, I mean, that requires security. It's a different kind of -- of a -- different kind of a transaction and it's grown up sincerely.
Harold Burton: Mr. Davis, is it your contention then if there had been no repeal of the provision of our notes that this particular instrument would be taxed as a debenture and not under the note rate?
John F . Davis: I think that is right, Your Honor.
Harold Burton: You've noticed right there.
John F . Davis: That's right. I think that this -- that the name -- the name isn't important as the essential characteristic and by calling this thing a promissory note, doesn't move it from one -- wouldn't have moved it from one class of taxation to another.
Stanley Reed: I -- I don't know whether -- I'm --I'm sure I could define -- define a debenture, can you?
John F . Davis: Well I've include -- secluded some dictionary definitions in our brief which are really just a glorified promissory notes. It's used in various ways. It's used in one way to distinguish a formal sort of an instrument, of a promise to pay a formal sort from the ordinary short time negotiable instrument's note. It's used on the other hand to distinguish a -- obligation to which it pledges the general credit of the corporation and this is American usage rather than English usage. But it pledges the general credit of the corporation to a long term obligation rather than being a -- a pledge of -- of real estate.
Stanley Reed: But that's the longer security.
John F . Davis: That's right. It's -- it's -- I think in American financial usage, it's -- it's really intended to distinguish mortgage funds from bonds which aren't secured by mortgages. That's -- that's an essence what the -- the financial community thinks of as a debenture. If it -- if it -- if definitions of debentures are helpful, we have included coming from the financial tax from the general dictionaries and the -- and the definitions which have been adopted by the Court at pages 20 through page 22 of our brief. Then, they roughly say that it's a formal sort of promissory note, which I think is what we have here. But I think we need not be too much concerned with even with the formal definition of debentures. It is our research in this case that these instruments are not only debentures but they're also certificates of indebtedness. Several of the courts which have passed upon this question have said, well, these aren't either debentures or their certificates of indebtedness, we don't have to decide which, the one or the other. Now, actually the phrase "certificates of indebtedness" seems to have been included in the statute not as a term of art because it isn't the term which is used in the financial industry, rather it's used as -- as a catch-all through snare, debt securities which escaped from beneath the ordinary financial terms which are used in Wall Street. He corresponds to the definition of securities in the -- in the Securities Act where securities are defined among other things as bonds, debentures, or evidences of indebtedness. It's an attempt to use nontechnical language to be sure that there is no slipping through the statute by using a term which is not -- which hasn't been used in the past.
Stanley Reed: If they just used evidences of indebtedness, we wouldn't have much trouble.
John F . Davis: That I think -- that I think that certificate of indebtedness used at the -- serves the same purpose because it is in the term of art.
William O. Douglas: Certificate of indebtedness.
John F . Davis: Certificate of indebtedness, it is a term in -- of art in the restricted sort of sense which it wasn't used in here of the -- the Government issues certificates of indebtedness in connection with tax anticipation in one or two things like that, but that's not the way it's used here. It's used here, I think, as a catch-all phrase, a -- it's a general description.
Felix Frankfurter: Is that -- is this your -- your laws or that the -- is that your rephrasing, is there anything in -- in treasury practice or in legislative history or reported committee to indicate the certificate in the evidence such as the same thing.
John F . Davis: No. There's no -- there's nothing in the history. I just -- I just have been unable to find any instruments which are called, which makes sense in this context, which would be called as a technical matter, certificates of indebtedness. They -- it's just not just a term which is -- which is a technical term.
Felix Frankfurter: Now these have -- legislation like this are drawn by technical people, is it?
John F . Davis: It certainly is.
Felix Frankfurter: Nothing had --
John F . Davis: Yes.
Felix Frankfurter: Goes through these (Inaudible) joint committee of the Congress?
John F . Davis: That's right.
Felix Frankfurter: The permanent staff the -- is this phrase an incurring phrase --
John F . Davis: This phrase has been in the statute since 1914 or something like that, maybe before, maybe it was a --
William O. Douglas: They said the reason at the time when the promissory notes were taxed in.
John F . Davis: Yes.
William O. Douglas: Under what division would this be?
John F . Davis: It would be our contention -- it is my contention, it would be taxable as a bond debenture or certificate of indebtedness that it is not in essence a -- a promissory note.
William O. Douglas: The reason it is not determined to the law firm.
John F . Davis: The law -- yes its -- its characteristics of those --
William O. Douglas: It was 90 days and would be a note.
John F . Davis: Well that -- but roughly speaking, I -- yes I would think it would be if it wouldn't be a capital transaction to be at bank loan in the 90-day -- a 90-day transaction. Probably -- probably three months, probably six months, I don't where and when to draw the line. It'd be the ordinary bank loan rather than the (Inaudible) --
Speaker: The crucial -- the crucial fact in the term.
John F . Davis: Well, it's not only the term, Your Honor. The term is very important but also important is the -- this loan agreement which is the same thing as -- as a trust indenture because that is not the kind of thing which is generally used in connection with the promissory note. That is the kind of an instrument which is used in connection with the bond or -- or a debenture. And -- and with reason because promissory note is done on a current examination of the -- of the debt disability to pay whereas a long term indebtedness requires these restrictions on the -- on the debtors activities in order to secure it. I want to refer to the case lore on this subject because --
Stanley Reed: Before -- before you leave that like that, there's a -- was the law in regard to taxability of notes or standing in notes in effect from this Act as you say?
John F . Davis: No, it was not. Oh -- oh I beg your pardon, I don't understand.
Stanley Reed: The stamp or taxability of notes was that -- in effect at the time this was passed.
John F . Davis: At the time this was passed, yes. This -- this particular stamp tax -- I think it came in 1914 and at the same time, they passed this -- this tax on bonds and a separate tax provision on promissory notes, checks and drafts. They were simultaneous. They were separate sections and separate schedules and a lot.
Stanley Reed: And of course, that tax, if I recall directly, applied no matter how long the note runs.
John F . Davis: That's right even if it was applied to -- it was a -- it was a War time tax, it was an excise tax. The reason it was repealed was that -- from the legislative history it appears, it seemed unfair when a man was so poor that he had to go around and borrow money at the bank that he should then have to pay the United States tax to -- in order to borrow money. And they -- when they --
Stanley Reed: They'd have to pay even if you borrowed from an individual.
John F . Davis: That's right. Well that would apply whether it were to a bank or -- or individual, that didn't make any difference at all.
Stanley Reed: (Voice Overlap) it has to borrow to pay a tax, is that it?
John F . Davis: Well, he -- he -- the man is so poor, he -- he can't buy his food, he goes to the bank to borrow money and they say and in addition to the interest, do you have to pay the Government? Well, that's a different thought of situation that we have here.
Felix Frankfurter: But even (Inaudible) of the Government of the United States in this restriction?
John F . Davis: Well, it would be different because they're exempted from stamp tax.
Felix Frankfurter: I -- I don't mean -- of course, I don't mean --
John F . Davis: Yes.
Felix Frankfurter: -- to say but if a corporation did that?
John F . Davis: No, I think if a corporation issues what on -- on the nature of securities which are distributed, certainly, that -- that they would be notes which are -- sold to the public, it fairly be -- be taxable. If they go to a bank and make a 30-day loan, it wouldn't be taxable.
Felix Frankfurter: Well, if the -- suppose the -- should be short term (Inaudible)
John F . Davis: For a short period?
Felix Frankfurter: With a short period.
John F . Davis: He probably knew or probably not.
Felix Frankfurter: Probably not.
John F . Davis: Probably not.
Felix Frankfurter: I hear they would -- is there an acceleration clause or is there anything (Voice Overlap) --
John F . Davis: There is a -- there is a provision for repayment on payment of a premium here, just as there is in the case of debenture. There's a good deal of case law on this particular provision. The case is actually go in all directions. The only way that one can make a pattern out of them is to distinguish between banks and insurance companies. Generally speaking, if there is a pattern for the cases, it is that when the security is sold to a bank, it is not taxable when it is sold to an insurance company, and here we have an insurance company, it is taxable. Well --
Felix Frankfurter: (Inaudible)
John F . Davis: It -- it had virtual -- virtual logic, it has a little logic because banks are in the business of lending and an insurance company is not. But unfortunately, there are many situations --
Felix Frankfurter: (Inaudible) so for as the stated fact of New York as (Inaudible) has been --
John F . Davis: I think banks are in the business of lending.
Felix Frankfurter: But how about the banks in the -- as a (Inaudible) that are also the insurance business.
John F . Davis: Well, that's one of the reasons this is difficult. Also, many times, the corporation will divide the same notes between banks and insurance company. It makes further the sense to say that part of them would be taxable and part of them wouldn't. One of the most illuminating decisions on this case is a recent case out of the Second Circuit in which Judge Collin wrote the majority opinion and in which he found an issue of notes to a bank, a big issue of notes to a bank was not taxable because it was a loan. Now, I think that the position which we are taking here is reconcilable with the opinion of the Second Circuit in that particular case. In that particular case, emphasis is placed upon the fact that in the transaction, there was no language of purchase and sale, rather it was passed language of borrowing and lending. In this case, the language is the language of purchase and sale. In that case, the lender was a bank and some emphasis was laid on that in the opinion. In this case, we have an insurance company. In that case, the -- there was no provision for redemption with the premium. In this case, there is a provision for a premium on -- on prepayment which is the same as in the case of debentures. But even more important, that case places a great deal of emphasis upon the fact that the banks were getting instruments which were not marketable. They couldn't be resolved. In this case, there is a specific provision that the insurance companies can demand that the notes be broken down into smaller pieces which admittedly would be debentures, issued under a trust indenture with a trustee and then resolved so that there is a marketability of this obligation in this case. So, I -- I suggest to the Court that even on the -- in the language of -- of the Second Circuit in the Niles-Bement-Pond case that this -- this case would still be taxable. It is a peculiar -- it would be a peculiar interpretation of -- of this provision if it were to permit more than half of the debt securities, capital debt securities issued by corporations to escape taxation. And yet, that is precisely what would -- what would result if this particular transaction is held not to be taxable.
Stanley Reed: Well, Mr. Davis I'm -- I'm left with the impression that you find nothing in the regulations referred the department to help them?
John F . Davis: The regulations merely provide in -- in effect that the name doesn't control and then it's a matter of the essential characteristics of the instrument.
Stanley Reed: You -- you don't rely on the -- on the regulations that's helping this.
John F . Davis: Not particular, Your Honor, only in the sense that it would negate the thought that because these are called promissory notes, that's an end of it. It doesn't indicate that, that's as far as it goes in helping it.
Stanley Reed: Well, what explanation is there, at least, have been so long type of financing that there is no regulation.
John F . Davis: Well, they haven't been a long type of finance. This is a -- is a new development.
Stanley Reed: It's certainly been 15 years.
John F . Davis: Been from about -- while the witness puts it in starting in 47 years, let's say it's the last 10 years that it's -- that it's drawn. Well, the -- the regulation has -- has been in effect that it's the essential characteristics and the -- and the tax people have taken the position these things were taxable and it's been in litigation, there has been no attempt to -- to deal with it specifically in the regulations, but there's been a consistent position since the General Motors Acceptance Corporation case that these things are taxable. May I preserve and save the rest of my time for rebuttal.
Earl Warren: Mr. Casey.
Bruce M. Casey, Jr.: May it please the Court. I'm in the position of relying on the regulations in this case. Because in urging a reversal and the great weight of authority on the point in the appellate courts below, the United States will also put itself from the position of urging a repudiation of a uniform consisted construction of the statute but extended over a period of 30 years during which the Leslie notes would be excluded from taxation and this administrative construction survived free reenactments of the statute, including the reenactment in 1939, under which the present tax is sought to be imposed. This same construction existed for at least 14 years after the private placement became prominent. It existed both under the prior regulations and for seven years under the regulations that are in exist today. The change in treasury practice came about solely because of certain unfortunate language in a Second Circuit decision of that language having since been repudiated in result by the same Court and the language is also not been followed by five Courts of Appeals which have considered the problem.
Speaker: It was (Inaudible)
Bruce M. Casey, Jr.: Different memories of the same Court. It has been followed by one Court of Appeals, the Fourth Circuit. In that case, the Court made no attempt to make an independent analysis starting from scratch but just accepted the earlier Second Circuit decision at face value. Now, with respect to the contention that this is a holy unknown method of financing, I rely on the -- on a pamphlet that the Government's cites in its brief put out by the Securities and Exchange Commission called privately place securities cause of votation. At page two of that pamphlet, the FCC states that it's incorrect to state that this method of financing was wholly unknown of the earlier years of the century. They stated, it didn't amount too much, but personally speaking, only about 3.7% between 1900 and 1934, but Mr. (Inaudible), also cited by the Government, at page -- 1108 of his book, states that the total amount of financing done this way between 1900 and 1934, amounted to $1 billion, so it's not something that just came out of thin air in recent years. It's been in existent for some time. And my -- if I may quote again from the Securities and Exchange pamphlet of a state there, that in 1934, 23.2% of the total amount of corporate debt were privately placed. I won't go on to read the rest that they'd use because the -- it follows the same general pattern. But the administrative construction was not changed until 1948, it has conceded the -- in M.T. 32 in the 1948, (Inaudible) The Court will know that M.T. 32, starting at the bottom of page 32 of my brief, and running on to page 33. In speaking about this consistent administrative construction, the starting place is 1920. Prior to that date, there have been a few tentative (Inaudible) on the subject of what purported to be promissory notes that were -- which were essentially debentures or bonds but no comprehensive attempt have been made to classify what purported the promissory note of which were really bonds or debentures on the one hand and those which were actually promissory notes on the other. But in 1920, the attempt was made in regulations 55, the two significant articles of that regulation are reproduced at page 25 of my brief and side by side so it's simple to compare it. The Court will note that in Article 8 of that regulations --
Stanley Reed: What page did you say?
Bruce M. Casey, Jr.: Twenty-five of my brief Your Honor. In Article 8, instruments which purported to be promissory notes were, nevertheless, taxable as bonds whether they were called bonds, debentures, or notes providing they were issued in numbers under a trust indenture and then registered our coupon bearing form. On the other hand, Article 48 states that instruments that don't contain those provisions and which purports to be promissory notes are taxes promissory notes, and the less we note fits squarely within Article 48 because there is no limitation in 48 concerning duration or amount. The two factors that counsel has ceased upon is apparently shoving an instrument into in the classification of debentures. And at the time these regulations came out according to the SCC, according to Mr. (Inaudible), the private place that was far from being unknown, it -- it amounted to a significant portion of the total corporate flow. With these two regulations before it, four years later, Congress proceeded to repeal the tax on promissory notes. I suggest that the measure of the type of instrument that the tax was repealed on is contained in Article 48, and the congressional debate has certainly doesn't help us on that question at all. I would like to also add at this point that Article 8 of regulation 55 was carried forward without any change at all in the language through several reenactments of the regulations and (Voice Overlap) the same when the statute was reenacted in 1939 and that is the statue under which the present tax is sought to be imposed.
Stanley Reed: What became of 48?
Bruce M. Casey, Jr.: Well, 48 was dropped in the tax on promissory note withdraw. The statute was again reenacted in 1926 with no attempt made to expand the classification of taxable instruments, almost immediately after the regulations were again reenacted also with no attempt made to expand the classifications of -- of taxable instruments. In 1941, the regulations were amended and took the form they have today. As counsel says, the regulations state that whatever the name the document contains as a matter of answering it because there's no attempt made to state what are the essential characteristics of bonds or debentures. However, under the present regulations, the 1941 regulations has conceded in M.T. 32 at page 32 and 33 of my brief, even then, the Treasury construed the statute is not imposing a tax on instruments of the title that are before the Court today.
Earl Warren: Mr. Casey, would you mind telling us what the essential differences are between this instrument and the debenture?
Bruce M. Casey, Jr.: I think the Treasury's construction was correct, Your Honor. I believe debentures are instruments that are issued in a series that are copied by a trust indenture and that have registrations -- provisions or in coupon bearing form. I think the Treasury was accurate then. I think the Treasury's construction is further confirmed by the uncontradicted testimony in this case. I submit that with that administrative history before us that these documents should be considered not debentures as a matter of law particularly since the statute was reenacted several times while that construction still was in effect. And I'll repeat that the only reason the construction was changed was the result of the Second Circuit decision which another panel proceeded to virtually destroy. However, if that construction were considered in any way dubious, we have the testimony in the record to fall back on. The witness, Beckett, an employee of Life and Company testified as an expert concerning the characteristics of debentures at the term as used and understood in the financial world of -- the sum and substance of his testimony was that debentures were instruments that were prepared in the form to meet -- to permit the public treaty. He also stated that they were accompanied by an indenture to which a trustee was a party and that they were commonly marketed through underwriters that so far as the ultimate buyer from the investing public was concerned, he didn't negotiate at all as to terms since his sole decision was whether he was going to buy or not to buy. In marked contrast to the negotiations between the insurance companies and Leslie Salt, where the insurance companies were throughout taking the initiative and opposing terms on the borrower rather than the converse. The testimony of the witness, Beckett, makes particular sense when we go through the provisions of Article 8 in the light of that testimony. If debentures are instruments designed for public trading and Leslie Salt had issued $4 million in debentures, each of a thousand dollar denomination, certainly, each holder of $1000 debenture wouldn't have been given a loan agreement at the type that was given to two insurance companies. It would be too inconvenient, too expensive for the debenture holder to enforce the terms of the loan agreement assuming that the terms were violated. For that reason, each holder of the debenture does not get a separate accompanying agreement, what he gets is the protection of a trustee to enforce the rights of all debenture holders. I'll take the provision for registered form in Article 8. Now, that provision makes sense. If you have instruments that are designed for public trading because if A holds a debenture today and B tomorrow, and C next week, you have to have some provision for registration so that payments of principal and interest don't go astray or if you lack a provision for registration of the necessity of submitting coupons of the same reason. So, our second contention is that the correctness of the prior administrative construction is confirmed by the uncontradicted testimony of the receipt and the record. And for that reason, it should still be adhered to even if the court were not willing to give weight to the successive reenactments of the statute while the construction remained unchanged. Our third contention that deals solely with the construction of the words of a statute unaided by a part administrative construction and unaided by the testimony and I refer to the clause that Mr. Justice Reed mentioned or the phrase “all instruments” however termed issued and registered form or with attached coupons. I think it is correct to state that that instrument was designed to catch instruments which might not have been formally taxable unless it were added. It was added in 1980. To me, the purpose of that provision is obvious. It was intended to tax something that purported to be a promissory note and not a debenture or certificate of indebtedness but which did have the same general characteristics and that it had attached coupons or a provision for registration. Now, we ignore that 1918 clause and tax the Leslie notes despite the fact they don't purport to be debentures or certificates of indebtedness and are not issued in registered form or with attached coupons, I submit the clause has been read out of the statute. And for that reason, since one of the most elementary rule to a statutory construction would be violated, just on the words of the statute, the decision should be affirmed here. With respect to this contention concerning certificates of indebtedness, there is a long administrative gloss to that phrase. The first attempt to define a term appears in Appendix A of my brief, Treasury decision 2713. That appears at the bottom of the second page of the -- of the Treasury decision, Your Honors. However, that the definition there contained was considered too broad by the Treasury itself, and the opinion by the Solicitor of the Treasury was put out, that appears as Appendix C in which he states that he thinks that prior construction is too broad and that the Court will note at paragraph 3 of page 8 of that appendix, he deals with it. His first notes that debentures are issued in a form can be -- to be bought and sold as investments which of course is our contention here. Then he states the term "certificates of indebtedness" has also come to have in commercial use as similar meaning and then he quotes the decision by this Court in which the Court states that certificates of indebtedness are practically synonymous with bonds. He then concludes that the term "certificates of indebtedness" should be restricted to instruments known generally as investment securities and the definition of investment securities according to the courts in this country has always been instruments that are designed in a form which permits their public treaty. The suggestions of the Solicitor were accepted and we find Appendix B defining certificates of indebtedness as instruments having the general character of investment securities. That definition was done a way with in 1941 when the 1941 regulations came out, and it if the 1941 regulation just stated that instruments having the essential characteristics of bonds, or certificate of indebtedness, or debentures would be taxed as such, however, I submit the essential characteristics of certificates of indebtedness, or that they be in a form convenient for trading. I'd also like to say that I object to that contention of the Government even being considered in view of the fact that it wasn't raised below. It wasn't even mentioned in denying the claim for refund or a trial. It was mentioned in passing before the Court of Appeals but never pressed.
Earl Warren: What point is that do you object to you say, Mr. Casey.
Bruce M. Casey, Jr.: I beg your pardon.
Earl Warren: What point is that do you object to --
Bruce M. Casey, Jr.: I object to the consideration of the Court of the contention that these instruments are certificates of indebtedness in view of the fact that it wasn't properly raised below. Or even if it is considered, I still maintain a course of this without merit. I have a final point to deal with and that concerns the provision for substitution of what are concededly debentures for the existing obligation. The reason for that provision is clear, it seems to me that the insurance companies know that they can't possibly sell the two original notes that they have. The terms are too high and that there might be -- excuse me -- the denomination is too high to permit they're readily been able to get rid of them. So at such time was the insurance companies want dollars instead of pieces of paper or they would have to have entirely new instruments created so that they would be in a position to trade their new instruments for dollars. And at such time as these new instruments are created, certainly, they have debentures and a tax should be imposed. But that is not to stay that a tax should be imposed on original documents because Congress was clearly concerned with taxing documents already in existence not hypothetical ones which may or may not come into existence in the future. To say that that provision makes these instruments taxable, it's like saying that if a group of partners agreed that on a future contingency, they may or may not form a corporation that they now have to start paying the corporate income tax. If anything, I believe that provision aids our case and that it demonstrates in concrete form a right within the corners of the documents themselves and the differences between promissory notes, the type we have and debentures on the other hand, the types of instruments Congress intended to tax.
Felix Frankfurter: Mr. Casey, before you sit down, I want to be sure I understand the point you made that (Inaudible) just to the question. If I understood you, is it clear, do you agree (Inaudible) whether this is a debenture and that the rest of the phrase of 1939 or certificate of indebtedness is not before us, is that what you raise of the law, is you're your point?
Bruce M. Casey, Jr.: That's -- that's my point, Your Honor.
Felix Frankfurter: Well now, I'm troubled about that, because as I understood the conclusion of law, the District Judge is heard to -- well they said instruments are not bond debentures or certificate of indebtedness or instrumentality material. When I look at the Court of Appeals' assertion based that out including the phrase in its entirety and on the decision for certiorari has brought the case here, the Government asked it to consider whether this is (Inaudible) term since 1939 --
Bruce M. Casey, Jr.: The Government --
Felix Frankfurter: -- defines as it were.
Bruce M. Casey, Jr.: The Government say the point in the petition for certiorari, there's no question about that. I am -- I am saying that there was no argument made on the point before the Court of Appeals.
Felix Frankfurter: But I -- I have just referred into what I read as a finding the conclusions of law in which the District Judge doesn't say I find it is a debenture in order the Court of Appeals merely discuss it on which is exclusively with reference to debenture category.
Bruce M. Casey, Jr.: Yes Your Honor.
Felix Frankfurter: Do you think it was really an assumption to gather the phrase?
Bruce M. Casey, Jr.: That's right. It's -- the -- the conclusion of law I was quoting from the statute.
Felix Frankfurter: Pardon me.
Bruce M. Casey, Jr.: The conclusion of law of course is quoted from the statute.
Felix Frankfurter: Well then why is that the -- why isn't the question whether the terms within that phrase in the statute is open all the way along?
Bruce M. Casey, Jr.: That may be, Your Honor, that was not my impression of -- as to the practice of the Court. And as I say I don't particularly care because I'm sure there's no merit to the contention in any event. However, I didn't want to go on the record as being opposed to its considerations.
Felix Frankfurter: Why does the certificate of indebtedness, could you explain why you thought it was a debenture?
Bruce M. Casey, Jr.: It's not a certificate of indebtedness, Your Honor, because of the past treasury practice construing the term "certificates of indebtedness."
Earl Warren: Mr. Davis.
John F . Davis: That seems to be something of an issue between me and Mr. Casey as to when private placements commenced. And I think it's partially due to the fact that my statement was much more definite than the facts perhaps were justified. The big growth in this method of financing is a recent -- is a recent development. I quote, if I may, from the record where the taxpayer's own expert was asked, when did this method of financing become popular? And Mr. Beckett said, "It is a method of rather recent origin if you considered the years 1947, I guess it's when it became inconsiderable vote." And that is roughly the -- the period when it grew from small occasional use into a recognized method of -- of proper financing. As a matter of fact, in that five-year period, there were $11 billion of securities marketed in this way whereas regarding to the figures which Mr. Casey has mentioned to doing something like 1 billion from 1900 to 1930.